Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 2-10 in the reply filed on 11/22/21 is acknowledged. Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2-10 is/are rejected under 35 U.S.C. 103 as being obvious over Zillig et al., WO2015080913A1 in view of Loftus et al., US 2006/0254855 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the 
The published WO document issued Zillig et al., teach forming a non-woven web from melt-blown thermoplastic semi-crystalline co-polymers of polyester wherein said fibers have diameters of less than 10 microns and the non-woven structure exhibits a shrinkage of less than 15% (abstract, pages 1-2 and page 5). Said thermoplastic does not contain a nucleating agent (page 2).  With regard to claim 3, Zillig et al., teach using a combination or blend of at least one thermoplastic semi-crystalline co-polymers (pages 25-26). Said fibers can be mono-component or bi-component (page 26). Zillig et al., teach that different fiber-forming materials may be extruded through different orifices so as to produce a web that comprises a mixture of fibers (page 27). With regard to claim 4, Zillig et al., teach that the thermoplastic polyester co-polymer can form the only, a majority or at least a substantial (70 % by volume) portion or phase of the thermoplastic co-polymer material (page 26). Said polyesters include the claimed PET and PEN (page 26). Said non-woven web is used in thermal and/or acoustic insulation (page 1). 
The published WO document issued to Zillig et al., does not teach densifying the non-woven. 
The published patent application to Loftus et al., teach a fibrous web having a plurality of densified portions on or both surfaces to improve air-flow resistance (title, abstract and figure 2). Said web is melt-blown made from thermoplastic materials such as polyester (sections0027- 0028). The densified pattern shown in figure 2 would produce the claimed varied volumetric density along the surface. Loftus et al., teach using a heat roller or stamp to produce the densified areas/pattern (section 0032). With regard to the claimed air flow resistance, Loftus et al., teach a range of 500-3500 Rayls is preferred (section 0035). With regard to the additional layers, Loftus et al., teach that the densified web be joined to other patterned webs, blankets, and/or metallic foils. The Examiner is of the position that depending on the desired insulating/acoustic performance/airflow resistance a person of ordinary skill 
Therefore, motivated by the desire to produce an acoustic or thermal insulating web and/or laminate with improved and/or a specific air-flow resistance, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to densify/pattern the surface of the non-woven web of Zillig et al., as taught by Loftus et al. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789